Citation Nr: 0944799	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-21 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, initially rated as 10 percent 
disabling from May 27, 1999 and as 20 percent disabling from 
March 17, 2009.  

2.  Entitlement to a disability rating in excess of 10 
percent for chronic capsulitis of the left knee, with 
internal derangement and synovitis.  

3.  Entitlement to a disability rating in excess of 10 
percent for chronic capsulitis of the left ankle.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2001, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disorder and remanded the claim to the 
RO.  In July 2003, the RO granted service connection for a 
low back disability, rated as 10 percent disabling under 
diagnostic code 5295, effective May 27, 1999.  In August 
2005, the Veteran had a hearing on appeal before a Decision 
Review officer (DRO) at the RO.  See 38 C.F.R. § 20.3(i) 
(2009).  A transcript of the hearing is in the record.  In 
October 2006, the Board noted that the Veteran had disagreed 
with the rating in a timely manner and the RO had not issued 
a statement of the case.  The rating issue was remanded for a 
statement of the case.  In October 2007, the Appeals 
Management Center (AMC) issued an adequate supplemental 
statement of the case and continued the 10 percent rating.  
In July 2008, the Board remanded the case for copies of the 
Veteran's VA medical records and so that he could be 
examined.  The requested development was completed and the 
claim was readjudicated, with an increased rating from 10 to 
20 percent.  The Veteran continued to disagree with the 
rating and the matter was returned to the Board.  

This decision is limited to the schedular rating of the 
service-connected back disability.  The issues of entitlement 
to a disability rating in excess of 10 percent for chronic 
capsulitis of the left knee, with internal derangement and 
synovitis, entitlement to a disability rating in excess of 10 
percent for chronic capsulitis of the left ankle, entitlement 
to an extraschedular rating, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Veteran's claim for service connection for voiding 
dysfunction is referred to the agency of original 
jurisdiction (AOJ) for appropriate disposition.  


FINDINGS OF FACT

1.  Prior to May 2, 2002, the service-connected back 
disability was characterized by a mild limitation of motion.  
It did not approximate a moderate limitation of motion.  
There was no competent evidence of a moderate intervertebral 
disc syndrome with recurring attacks.  There was no competent 
evidence of a moderate lumbosacral strain.  

2.  As of May 2, 2002, the service-connected back disability 
was characterized by a moderate limitation of motion.  It did 
not approximate a severe limitation of motion.  There was no 
competent evidence of a severe or pronounced intervertebral 
disc syndrome with recurring attacks.  There was no competent 
evidence of the characteristics of a severe lumbosacral 
strain.  

3.  As of March 17, 2009, the service-connected back disorder 
is manifested by a limitation of flexion to 30 degrees on 
repetitive motion.  

4.  There is no competent evidence of objective neurologic 
abnormality associated with the service-connected back 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected back disability were not met prior to May 
2, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5293, 5295 
(2003).  

2.  The criteria for a 20 percent rating for the service-
connected back disability were met and not exceeded as of May 
2, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5293, 5295 
(2003).  

3.  The criteria for a 40 percent rating for the service-
connected degenerative disc disease of the lumbar spine were 
met and not exceeded as of March 17, 2009.  §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5243 (2009).  

4.  The criteria for a separate rating for an associated 
objective neurologic abnormality have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Information as to ratings and effective dates, in accordance 
with the holding in Dingess, was sent to the Veteran in 
December 2006.  A notice that fully complied with the 
requirements of the VCAA was sent to the claimant in October 
2008 and up-dated in April 2009.  Thereafter, the appellant 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
AOJ readjudicated the case by way of a supplemental statement 
of the case issued in May 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records, including the 
recent VA clinical records requested on remand, have also 
been obtained.  The Veteran has withdrawn his request for a 
hearing.  He has been afforded a detailed VA examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Veteran has argued that his service-connected back 
disability should be assigned additional ratings based on 
various factors.  However, the criteria for rating the back 
are all based on limitation of motion, except for a recent 
change that permits a separate rating for associated 
objective neurological abnormalities.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  Thus, 
additional ratings may not be based on criteria involving 
limitation of motion.  

The Veteran has specifically asserted that he should be 
assigned an additional rating for arthritis.  The applicable 
rating criteria specifies that:  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups; and a 20 
percent rating may be assigned if, there are occasional 
incapacitating exacerbations, in addition to X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  These 10 percent and 20 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2009).  

By its clear terms, the rating criteria for arthritis 
specifies that the disability should be rated under the 
criteria for the joint or group of joints affected, in this 
case the back.  It is only when the criteria for rating the 
joint do not provide a compensable rating that diagnostic 
code 5003 provides a 10 percent rating.  The diagnostic code 
is based on limitation of motion and does not provide a 
rating in addition to other diagnostic codes based on 
limitation of motion.  

The rating criteria changed during the progress of this 
claim.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the Veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  The VA 
General Counsel has held that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus, the 
following ratings under diagnostic code 5293 can not be 
combined with other ratings for limitation of motion.  
38 C.F.R. § 4.14.  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Effective September 23, 2002, the rating criteria for an 
intervertebral disc syndrome were changed to provide for 
rating based on incapacitating episodes.  The regulation 
defined an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  67 Fed. Reg. 54349 (Aug. 22, 2002).  In this 
case, although the Veteran has reported having what he 
considers to be incapacitating episodes, there is no evidence 
that a physician prescribed bed rest; therefore, the 
disability cannot be rated under these criteria.  The change 
provided that chronic manifestations were to be evaluated 
under the most appropriate orthopedic and neurologic codes.  
See Note (2), Id.  The diagnostic code number for these 
criteria was subsequently changed to 5243.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the General Rating Formula for Diseases and 
Injuries of the Spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2009).  



Discussion

The Board has reviewed the history of the service-connected 
back disability.  38 C.F.R. § 4.1.  The Board has also 
obtained copies of the Veteran's VA clinical records.  These 
will not be discussed in detail because they do not provide 
evidence to rate the back disability.  

The Veteran has argued that he has associated objective 
neurologic abnormalities that warrant separate ratings.  He 
has asserted that certain abnormal findings demonstrate the 
presence of such associated objective neurologic 
abnormalities.  As the Board reviews the record, it is 
noteworthy that the examiners have found various limitations 
on straight leg raising from time to time.  These have not 
been consistent and the examiners who noted these findings 
did not diagnosis any associated objective neurologic 
abnormalities.  It would be inappropriate for the Board or 
the Veteran to make a medical diagnosis where the examiners 
did not do so.  38 C.F.R. § 3.159 (2009).  

Similarly, examiners have noted disc space narrowing but have 
not diagnosed associated objective neurologic abnormalities.  
The Veteran asserts that disc space narrowing shows the 
presence of associated objective neurologic abnormalities.  
However, he does not have the medical training or education 
to diagnose these findings as evidence of associated 
objective neurologic abnormalities.  VCAA provides that a 
medical opinion will be obtained where there is a diagnosis 
and the Veteran claims that it is related to service.  
38 U.S.C.A. § 5103A (West 2002).  Here, there is no diagnosis 
of associated objective neurologic abnormalities from a 
competent medical source.  Therefore, another medical opinion 
is not required.  In fact, the existing medical reports 
provide opinions as to the correct diagnoses, and those 
competent medical opinions do not include any diagnosis of 
associated objective neurologic abnormalities.  

On VA examination in July 1995, the Veteran reported injuring 
his back in service.  He reported having back pain when lying 
on his belly or standing for a long time.  Straight leg 
raising was positive at 70 degrees on the left and negative 
on the right.  The Patrick test was negative.  Lumbar spine 
examination showed no scoliosis or spasm.  The range of 
motion was described as almost normal.  Flexion went to 95 
degrees and backward extension was 30 degrees.  Lateral 
flexion was 38 degrees to the left and 34 degrees to the 
right.  Rotation went to 32 degrees bilaterally.  Pain was 
felt in the low back at the end of the range.  The examiner 
specified that there were no neurological deficits in the 
lower extremities and the gait was normal.  X-rays of the 
lumbosacral spine were essentially normal, except for 
lumbarization of the S1 vertebrae, which the examiner 
identified as a developmental anomaly.  The diagnoses were 
history of lumbar strain, mild low back syndrome, and for 
lumbarization of the S1 vertebrae, a congenital anomaly.  

The Veteran had another VA spine examination in July 1997.  
He complained of chronic low back pain.  He was noted to have 
a somewhat exaggerated lumbar lordosis with tenderness on 
palpation at the lumbosacral paraspinals.  Straight leg 
raising was negative, bilaterally.  Forward flexion was 90 
degrees and backward extension was 30 degrees.  Lateral 
flexion was 30 degrees, left and right.  Rotation to the left 
and right was 35 degrees.  There was pain on motion in all 
plains.  X-rays showed the disc space between the 4th and 5th 
lumbar vertebrae was narrowed.  The examiner considered the 
X-ray findings to be within normal limits.  The diagnosis was 
an old back strain with no significant functional residuals.  

The report of the July 1999 VA spine examination reflects the 
Veteran's complaints of worsening back pain.  There had been 
no flare-ups.  Examination disclosed forward flexion to 95 
degrees and backward extension to 30 degrees.  Lateral 
flexion went to 40 degrees, left and right.  Rotation was 26 
degrees to the left and 28 degrees to the right.  There was 
pain in the low back at the end stage of extension and on 
turning to the left.  There were no symptoms other than pain, 
mild spasm, and tenderness from L3 to L5.  Straight leg 
raising and Patrick's tests were negative.  There was no 
neurological abnormality.  Magnetic resonance imaging (MRI) 
of the spine was normal, except for mild degenerative changes 
and small bulging discs at the L3-4 and L4-5 levels.  The 
spinal canal was capacious.  An incidental finding was 
lumbarization of S1, which the examiner wrote was a 
congenital abnormality.  The diagnoses were chronic 
mechanical low back pain, mild degenerative disc disorder, 
L3-4 and L4-5, and lumbarization of S1 - congenital 
abnormality.  

In a letter dated in September 1999, a private orthopedic 
surgeon, J. V. W., M.D., wrote that the Veteran's current 
diagnoses were chronic L-S (lumbosacral) strain, L3-L4 disc 
bulge, and left knee overuse syndrome.  

In June 2001, the Veteran appeared at a Board hearing and 
testified in support of his claim for service connection.  He 
reported back pain, but did not describe symptomatology to 
rate the disability.  

A VA examination note, dated in November 2001, shows problems 
including back pain.  The Veteran reportedly had low back 
pain off and on since 1990, more so when sitting down.  There 
was numbness and tingling in the lower back muscles.  It was 
non-radiating.  There was no bowel or bladder incontinence.  
Physical examination showed he ambulated with a steady gait.  
Strength was 5/5 in the upper and lower extremities, except 
for slight weakness on dorsiflexion of the right foot.  
Straight leg raising was negative.  Neurologic examination 
was intact.  Deep tendon reflexes were normal at 2+ and 
equal.  The assessment was low back pain.  

On VA examination of the Veteran's spine, on May 2, 2002, the 
Veteran reported persistent back pain.  There was no 
radiation into the legs.  He reported that he could not stand 
for long periods of time and had difficulty lifting things.  
The range of motion was 60 degrees flexion, 20 degrees right 
and left bending, and 10 degrees backward extension.  
Neurological examination showed there were no reflex or motor 
deficits.  There was decreased 4/5 sensation in the L5-S1 
nerve root distribution in the left leg.  Straight leg 
raising was positive in the right leg.  It was noted that a 
previous MRI showed an L5-S1 degenerative disc.  No 
herniations were noted.  The Veteran said he was occasionally 
unable to go to work because of back pain.  He had problems 
lifting and standing for a long time, which would affect his 
activities of daily living.  It was commented that when the 
Veteran had a lot of back pain it would affect his ability to 
function.  The doctor did not notice any problems with 
coordination.  There were no signs of weakness in the lower 
extremities.  It was said that when back fatigue occurred, he 
had mild pain.  

In August 2003, the Veteran had an orthopedic consultation 
with a private physician, R. S. K., M.D.  His complaints 
included chronic back pain with radiation into the hips.  The 
radiation was occasional.  There was no complaint of numbness 
or tingling in the lower extremities.  There was no change in 
bowel or bladder habits.  Back pain was aggravated by bending 
or lifting.  Examination of the back revealed no localized 
tenderness.  There was a grossly negative straight leg 
raising sign in the sitting and supine positions, although 
there was some hamstring tightness.  The range of back motion 
was described as fairly good.  There was no sciatic notch or 
S1 joint tenderness.  Lower extremity motor strength was 5/5, 
left and right.  Deep tendon reflexes were 2+, left and 
right.  Perception of light touch and pinprick was within 
normal limits in both lower extremities.  There were no 
dermatomal abnormalities.  There was no pain in the back with 
range of motion in the hips.  X-ray studies were reviewed.  
The doctor expressed the opinion that although the Veteran 
had degenerative disc disease in his lumbar spine and 
spondylosis, there was nothing to indicate true sciatica.  
The doctor thought it was more likely that the back pain was 
a result of how the Veteran was walking because of his ankle.  

The report of the March 17, 2009 VA examination shows the 
claims folder was reviewed.  Veteran complained of worsening 
back pain with radiation down the lower extremities.  There 
had been no hospitalization or surgery.  The Veteran reported 
that there was no urinary incontinence, urgency or retention 
requiring catheterization.  There was urinary frequency with 
daytime voiding every 1 to 2 hours and nocturia, voiding 4 
times a night.  There was no fecal incontinence, obstipation, 
or erectile dysfunction.  Numbness and paresthesias were 
reported.  There was no leg or foot weakness.  Stiffness, 
weakness, and pain were claimed.  There had been no spasms.  
The pain was in the right lumbar area and described as 
moderate and constant.  A stabbing pain came on after sitting 
5 minutes and during the night.  Pain was said to radiate to 
the posterior aspect of the lower extremities, bilaterally.  
The Veteran also claimed severe flare-ups of his spinal 
symptoms, twice a week, for 4 hours.  He claimed 
incapacitating episodes about twice a week, lasting 5 to 6 
hours.  He did not report any physician treatment for the 
claimed incapacitating episodes.  

Physical examination disclosed a normal posture.  The Veteran 
walked with a severely antalgic gait with a marked limp.  
There were no abnormal spinal curvatures.  There was no 
muscle spasm or atrophy.  There was guarding, pain on motion, 
and tenderness.  Knee jerk reflexes (L3-L4) were normal at 
2+, on the left and right.  Ankle jerk reflexes (S1) were 
normal at 2+, on the left and right.  The plantar (Babinski) 
reflexes were also normal, on the left and right.  Flexion 
went to 40 degrees and extension went to 20 degrees.  Lateral 
flexion went to 15 degrees on the left and 5 degrees on the 
right.  Lateral rotation was 10 degrees, left and right.  The 
examiner noted objective evidence of pain on testing the 
active range of motion.  Repetitive motion produced 
additional limitation of motion.  Pain limited motion to 30 
degrees flexion and 15 degrees extension.  Lateral flexion 
was 10 degrees on the left and 5 degrees on the right.  
Lateral rotation went to 10 degrees, bilaterally.  X-rays 
were reviewed and found to show mild narrowing of the L5-S1 
disc space.  The diagnosis was degenerative disc disease of 
the lumbar spine.  

The examiner noted that the Veteran had been employed in 
trucking and had not worked since 2005 due to back and leg 
problems.  It prevented sports and there was a severe impact 
on chores.  There was moderate impairment of exercise and 
recreation.  There was mild impairment of shopping, 
traveling, dressing, and toileting.  He needed his wife's 
help to get out of bed.  Walking was limited to 1 to 2 
blocks, standing was limited to 5 minutes, and lifting was 
limited to 5 pounds.  He was sleep deprived because of night 
pain.  

Conclusion

Considering the disability under the rating criteria in 
effect at the inception of the claim, the Board notes that 
the flexion to 95 degrees in July 1995, 90 degrees in July 
1997, and 95 degrees in July 1997 reflects a mild limitation 
of motion for which a 10 percent rating is appropriate.  
38 C.F.R. Part 4, Code 5292 (2003).  VA examination of May 2, 
2002, disclosed a limitation of motion to 60 degrees, which 
approximates a moderate limitation of motion warranting a 20 
percent rating.  38 C.F.R. Part 4, including § 4.7 and Code 
5292 (2003).  

It should be noted that prior to May 2, 2002, there was no 
evidence to support a 20 percent rating under any other 
applicable rating code.  There was no evidence of a moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. Part 4, Code 5293 (2003).  Similarly, there was no 
competent evidence that the criteria for a 20 percent rating 
for a lumbosacral strain were met.  38 C.F.R. Part 4, Code 
5295 (2003).  

The private orthopedic consultation of August 2003 did not 
identify any basis for a higher rating.  In fact, the doctor 
wrote that the range of motion was fairly good.  Thereafter, 
several years passed.  The Veteran was seen at VA clinics for 
other problems, but there was no indication that his service-
connected back disability had increased in severity.  

Then, on March 17, 2009, he had a VA examination VA examiners 
measure limitation of motion after repetitive motion, because 
it provides the best picture of the extent of impairment in 
actual use.  See 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  In 
this case, after repetitive motion, the flexion of the 
Veteran's back was limited to 30 degrees.  This meets the 
criteria of the General Rating Formula for Diseases and 
Injuries of the Spine for a 40 percent rating.  A higher 
rating would require unfavorable ankylosis, which has not 
been shown on any examination.  See General Rating Formula 
for Diseases and Injuries of the Spine, Note (5), 38 C.F.R. 
§ 4.71a, Codes 5235-5243 (2009).  The imaging studies have 
clearly shown that the Veteran does not have the spinal 
fixation required for a higher rating.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, will be 
evaluated separately, under an appropriate diagnostic code.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), 38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  
While the Veteran claims to have neurologic abnormalities 
associated with his service-connected spine disorder, none of 
the VA or private physicians who have examined him have 
identified any objective evidence of neurologic abnormality 
associated with the spine disorder.  There is no diagnosis of 
an associated objective neurologic abnormality by a competent 
medical professional.  The Veteran has alleged that various 
findings show that he has associated objective neurologic 
abnormalities.  However, the Board will not make a medical 
diagnosis where the trained medical personnel did not.  
Neither does the Veteran have the medical training and 
experience to competently assert that he has objective 
neurologic abnormalities associated with his service-
connected back disorder.  Consequently, an additional rating 
for objective neurologic abnormalities can not be assigned.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and determined that staged 
ratings should be assigned.  We conclude that the service-
connected back disability did not exceed the criteria for a 
10 percent rating prior to May 2, 2002, did not exceed the 
criteria for a 20 percent rating prior to March 17, 2009, and 
did not exceed the criteria for a 40 percent rating at any 
time.  In reaching this conclusion, the Board finds that the 
medical records and reports provide the preponderance of the 
evidence and the benefit of the doubt doctrine has been 
applied where applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A rating in excess of 10 percent for the service-connected 
back disability prior to May 2, 2002, is denied.  

A 20 percent rating, and not in excess thereof, is granted 
for the service-connected back disability as of May 2, 2002, 
subject to the laws and regulations governing the payment of 
monetary awards.  

A 40 percent rating, and not in excess thereof, is granted 
for the service-connected degenerative disc disease of the 
lumbar spine as of March 17, 2009, subject to the laws and 
regulations governing the payment of monetary awards.  

A separate rating for an associated objective neurologic 
abnormality is denied.  


REMAND

In July 2008, the Board granted service connection for 
chronic capsulitis of the left knee, with internal 
derangement and synovitis, and for chronic capsulitis of the 
left ankle.  The AOJ subsequently assigned 10 percent ratings 
for each disability.  The Veteran disagreed with these 
ratings.  A statement of the case (SOC) on the rating of 
these disabilities has yet to be issued.  Where a claimant 
files a notice of disagreement and the AOJ has not issued a 
SOC, the issue must be Remanded to the AOJ for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
these issues must be remanded to the AOJ.  

The Veteran is notified that the Board will not have 
jurisdiction of these matters if he does not respond to the 
SOC with a timely substantive appeal.  

The RO should specifically consider the Veteran's claims for 
extraschedular evaluation of his service-connected back 
disability.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  TDIU was denied by 
the AOJ in a November 2004 rating decision and the Veteran 
did not file a timely appeal.  At that time, his service-
connected disabilities were rated at 50 percent.  Under the 
most recent evaluation, his combined service-connected 
disability evaluation is 80 percent and he has specifically 
requested an extraschedular evaluation for TDIU.  Under these 
circumstances, and in light of the Court decision in Rice, 
the Board finds that the TDIU claim must be considered.  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.   
Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, 
the TDIU claim should be considered in the first instance by 
the AOJ.  

Accordingly, the issues of entitlement to a disability rating 
in excess of 10 percent for chronic capsulitis of the left 
knee, with internal derangement and synovitis; entitlement to 
a disability rating in excess of 10 percent for chronic 
capsulitis of the left ankle; entitlement to an 
extraschedular rating, and entitlement to TDIU are REMANDED 
for the following action:

1.  After issuing the appropriate VCAA 
notice, and allowing the appropriate 
time for the Veteran to participate in 
his claim, the AOJ should consider the 
Veteran's claim for extraschedular 
evaluation of his service-connected 
disabilities.  Thereafter, if he 
disagrees with any aspect of the 
decision, a SOC should be issued.  

2.  After issuing the appropriate VCAA 
notice, and allowing the appropriate 
time for the Veteran to participate in 
his TDIU claim, the AOJ should 
adjudicate the Veteran's current TDIU 
claim.  Thereafter, if he disagrees 
with any aspect of the decision, a SOC 
should be issued.  

3.  The AOJ should readjudicate the 
ratings for chronic capsulitis of the left 
knee, with internal derangement and 
synovitis; and for chronic capsulitis of 
the left ankle, with specific 
consideration of extraschedular 
evaluation.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SOC.  An appropriate period of time should 
be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


